

EXHIBIT 10.4


HOMEFEDERAL BANK
Supplemental Executive Retirement Plan




HOMEFEDERAL BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT




THIS SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the “Agreement”) is adopted
this 3rd day of November, 2005, by and between HOMEFEDERAL BANK, an
Indiana-chartered commercial bank located in Columbus, Indiana (“Bank”) and Mark
T. Gorski (the “Executive”). The purpose of this Agreement is to provide
specified benefits to the Executive, a member of a select group of management or
highly compensated employees who contribute materially to the continued growth,
development, and future business success of the Bank. This Agreement shall be
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended from time to time.


Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:
 

1.1  
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.




1.2  
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.




1.3  
“Board” means the Board of Directors of the Bank as from time to time
constituted.




1.4  
“Change in Control” means a change in the ownership or effective control of the
Bank, or in the ownership of a substantial portion of the assets of the Bank, as
such change is defined in Section 409A of the Code and regulations thereunder.




1.5  
“Code” means the Internal Revenue Code of 1986, as amended.




1.6  
“Disability” means Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Executive’s employer. Medical determination of Disability may be made by either
the Social Security Administration or by the provider of an accident or health
plan covering employees of the Executive’s employer. Upon the request of the
Plan Administrator, the


1

--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan




Executive must submit proof to the Plan Administrator of Social Security
Administration’s or the provider’s determination.



1.7  
“Early Termination” means Separation from Service before Normal Retirement Age
for reasons other than death, Disability, Termination for Cause, or following a
Change in Control.




1.8  
“Effective Date” means July 1, 2005.




1.9  
“Normal Retirement Age” means the Executive attaining age sixty-five (65).




1.10  
“Plan Administrator” means the plan administrator described in Article 6.




1.11  
“Plan Year” means each twelve-month period commencing on July 1 and ending on
June 30 of each year. The initial Plan Year shall commence on the Effective Date
of this Agreement and end on the following June 30, 2006.




1.12  
“Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.




1.13  
“Separation from Service” means that the Executive’s service, as an employee and
independent contractor, to the Bank and any member of a controlled group as
defined in Section 414 of the Code to which the Bank belongs, has terminated for
any reason, other than by reason of a leave of absence approved by the Bank or
the death of the Executive.




1.14  
“Termination for Cause” has that meaning set forth in Article 5.



Article 2
Distributions During Lifetime


2.1
Normal Retirement Benefit. If the Executive has a Separation from Service on or
after Normal Retirement Age, the Bank shall distribute to the Executive the
benefit described in this Section 2.1 in lieu of any other benefit under this
Article.

     

 
2.1.1
Amount of Benefit. The annual benefit under this Section 2.1 is Fifty Thousand
Dollars ($50,000). 




 
2.1.2
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Executive’s Normal Retirement Age. The annual benefit
shall be distributed to the Executive for fifteen (15) years.



2.2
Early Termination Benefit. Upon the Executive’s Early Termination, the Bank
shall distribute to the Executive the benefit described in this Section 2.2 in
lieu of any other benefit under this Article.


2

--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan



 
2.2.1
Amount of Benefit. The annual benefit under this Section 2.2 is the Early
Termination benefit set forth on Schedule A for the Plan Year that ended
immediately prior to the date on which Separation from Service occurs.  




 
2.2.2
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing within Sixty (60)
days following Separation from Service. The annual benefit shall be distributed
to the Executive for fifteen (15) years.





2.3
Disability Benefit. If the Executive’s Disability results in Separation from
Service prior to Normal Retirement Age, the Bank shall distribute to the
Executive the benefit described in this Section 2.3 in lieu of any other benefit
under this Article.




 
2.3.1
Amount of Benefit. The annual benefit under this Section 2.3 is the Disability
benefit set forth on Schedule A for the Plan Year that ended immediately prior
to the date on which Separation from Service due to Disability occurs.




 
2.3.2
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing within Sixty (60)
days following Normal Retirement Age. The annual benefit shall be distributed to
the Executive for fifteen (15) years.

 
 
2.4
Change in Control Benefit. If a Change in Control occurs while the Executive is
a full time employee and prior to his Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.4 in lieu of
any other benefit under this Article.

 

 
2.4.1
Amount of Benefit. The annual benefit under this Section 2.4 is the Change in
Control benefit set forth on Schedule A for the Plan Year that ended immediately
prior to the date on which Separation from Service occurs.




2.4.2  
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing within Sixty (60)
days following Separation from Service. The annual benefit shall be distributed
to the Executive for fifteen (15) years.




2.4.3  
Parachute Payments. Notwithstanding any provision of this Agreement to the
contrary, to the extent any distribution(s), if made, under this Section 2.4
would be treated as an “excess parachute payment” under Section 280G of the
Code, the Bank shall reduce or delay the distribution(s) to the extent it would
not be an excess parachute payment.


3

--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan


2.5
Restriction on Timing of Distribution.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a “specified
employee” under Section 409A of the Code  and regulations thereunder, benefit
distributions that qualify  as a "separation from service"  under Section 409A
of the Code and regulations thereunder may not commence earlier than six (6)
months after the date of such  separation from service.



Article 3
Distribution at Death


3.1
Death During Active Service. If the Executive dies while in the active service
to the Bank, the Bank shall distribute to the Beneficiary the benefit described
in this Section 3.1. This benefit shall be distributed in lieu of the benefits
under Article 2.




3.1.1  
Amount of Benefit. The benefit under this Section 3.1 is the death benefit set
forth on Schedule A for the most recent Plan Year prior to the Executive’s date
of death.




 
3.1.2
Distribution of Benefit. Unless otherwise elected by the Executive on the
Election Form, the Bank shall pay the benefit to the Beneficiary in a lump sum,
within Sixty (60) days following receipt by the Bank of the Executive's death
certificate. If the Executive elects an alternative form of payment, the benefit
shall be determined by calculating an annuity for the elected number of years,
crediting interest on the unpaid balance at an annual rate equal to the yield on
a 10-year U.S. Treasury Note, measured as of the end of the month prior to the
date of the Executive’s death.



3.2
Death During Distribution of a Benefit. If the Executive dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Bank shall distribute to the Beneficiary the remaining
benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.



3.3
Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Bank shall distribute to the Beneficiary the same benefits that the Executive
was entitled to prior to death except that the benefit distributions shall
commence within Sixty (60) days following receipt by the Bank of the Executive’s
death certificate.



Article 4
Beneficiaries


4.1
Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefit distributions under this Agreement to a
Beneficiary


 
4

--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan




    upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other plan of the Bank in which the Executive participates.


4.2
Beneficiary Designation: Change. The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive's beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.



4.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.



4.4
No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, the benefits shall be made to the personal representative
of the Executive's estate.

 
4.5
Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.



Article 5
General Limitations



5.1   
Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if
Executive’s service is terminated by the Board for:




(a)   
Gross negligence or gross neglect of duties to the Bank; or


5

--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan





(b)   
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s service with the Bank; or

(c)   
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Bank policy committed in connection with the Executive's service and resulting
in a material adverse effect on the Bank.



5.2
Suicide or Misstatement. No benefits shall be distributed if the Executive
commits suicide within two years after the Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Bank denies coverage (i) for material misstatements
of fact made by the Executive on an application for such life insurance, or (ii)
for any other reason; provided, however that the Bank shall evaluate the reason
for the denial, and upon advice of legal counsel and in its sole discretion,
consider judicially challenging any denial.




5.3  
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act
("FDIA").




5.4  
Non-compete Provision. The Executive shall forfeit any non-distributed benefits
under this Agreement if during the term of this Agreement and for within
twenty-four (24) months following a Separation from Service, the Executive,
directly or indirectly, either as an individual or as a proprietor, stockholder,
partner, officer, director, employee, agent, consultant or independent
contractor of any individual, partnership, corporation or other entity
(excluding an ownership interest of three percent (3%) or less in the stock of a
publicly-traded company):



(i)            becomes employed by, participates in, or becomes connected in any
manner with the ownership, management, operation or control of any bank, savings
and loan or other similar financial institution if the Executive’s
responsibilities will include providing banking or other financial services
within the twenty-five (25) miles of any office maintained by the Bank as of the
date of the Executive’s Separation from Service;


(ii)           participates in any way in hiring or otherwise engaging, or
assisting any other person or entity in hiring or otherwise engaging, on a
temporary, part-time or permanent basis, any individual who was in the service
of the Bank as of the date of the Executive’s Separation from Service;
 
(iii)          assists, advises, or serves in any capacity, representative or
otherwise, any third party in any action against the Bank or transaction
involving the Bank;


(iv)          sells, offers to sell, provides banking or other financial
services, assists any other person in selling or providing banking or other
financial services, or solicits or otherwise competes for, either directly or
indirectly, any orders,

6

--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan




contract, or accounts for services of a kind or nature like or substantially
similar to the financial services performed or financial products sold by the
Bank (the preceding hereinafter referred to as “Services”), to or from any
person or entity from whom the Executive or the Bank, to the knowledge of the
Executive provided banking or other financial services, sold, offered to sell or
solicited orders, contracts or accounts for Services during the three (3) year
period immediately prior to the Executive’s Separation from Service;


(v)          divulges, discloses, or communicates to others in any manner
whatsoever, any confidential information of the Bank, to the knowledge of the
Executive, including, but not limited to, the names and addresses of customers
or prospective customers, of the Bank, as they may have existed from time to
time, of work performed or services rendered for any customer, any method and/or
procedures relating to projects or other work developed for the Bank, earnings
or other information concerning the Bank. The restrictions contained in this
subparagraph (v) apply to all information regarding the Bank, regardless of the
source who provided or compiled such information. Notwithstanding anything to
the contrary, all information referred to herein shall not be disclosed unless
and until it becomes known to the general public from sources other than the
Executive.



 
5.4.1
Judicial Remedies. In the event of a breach or threatened breach by the
Executive of any provision of these restrictions, the Executive recognizes the
substantial and immediate harm that a breach or threatened breach will impose
upon the Bank, and further recognizes that in such event monetary damages may be
inadequate to fully protect the Bank. Accordingly, in the event of a breach or
threatened breach of these restrictions, the Executive consents to the Bank’s
entitlement to such ex parte, preliminary, interlocutory, temporary or permanent
injunctive, or any other equitable relief, protecting and fully enforcing the
Bank’s rights hereunder and preventing the Executive from further breaching any
of his obligations set forth herein. Nothing herein shall be construed as
prohibiting the Bank from pursuing any other remedies available to the Bank at
law or in equity for such breach or threatened breach, including the recovery of
damages from the Executive. The Executive expressly acknowledges and agrees
that: (i) the restrictions set forth in Section 5.4 hereof are reasonable, in
terms of scope, duration, geographic area, and otherwise, (ii) the protections
afforded the Bank in Section 5.4 hereof are necessary to protect its legitimate
business interest, (iii) the restrictions set forth in Section 5.4 hereof will
not be materially adverse to the Executive’s service with the Bank, and (iv) his
agreement to observe such restrictions forms a material part of the
consideration for this Agreement.




 
5.4.2
Overbreadth of Restrictive Covenant. It is the intention of the parties that if
any restrictive covenant in this Agreement is determined by a court of competent
jurisdiction to be overly broad, then the court should enforce such restrictive


7

--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan




covenant to the maximum extent permitted under the law as to area, breadth and
duration.



 
5.4.3
Change in Control. The non-compete provision detailed in Section 5.4 hereof
shall not be enforceable following a Change in Control.



Article 6
Administration of Agreement


6.1
Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administra-tion of this Agreement and
(ii) decide or resolve any and all ques-tions including interpretations of this
Agreement, as may arise in connection with the Agreement.



6.2
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



6.3
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.



6.4
Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.



6.5
Bank Information. To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the date and circum-stances of the retirement, Disability,
death, or Separation from Service of the Executive, and such other pertinent
information as the Plan Administrator may reasonably require.



6.6
Annual Statement. The Plan Administrator shall provide to the Executive, within
one hundred twenty (120) days after the end of each Plan Year, a statement
setting forth the benefits to be distributed under this Agreement.


8

--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan




Article 7
Claims and Review Procedures


7.1
Claims Procedure. An Executive or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be distributed shall
make a claim for such benefits as follows:




 
7.1.1
Initiation - Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.




 
7.1.2
Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.




 
7.1.3
Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:




 
(a)
The specific reasons for the denial;

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

 
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 
(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 
(e)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



7.2
Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:






 
7.2.1
Initiation - Written Request. To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.


9

--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan



 
7.2.2
Additional Submissions - Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.




 
7.2.3
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.




 
7.2.4
Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.




 
7.2.5
Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:




 
(a)
The specific reasons for the denial;

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

 
(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 
(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).



Article 8
Amendments and Termination
 
8.1
Amendment.  This Agreement may be amended only by a written agreement signed by
the Bank and the Executive.  Provided, however, that the Bank may amend this
Agreement to conform with legislative requirements or written directives to the
Bank from its banking regulators.


10

--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan


8.2
 Termination. This Agreement may be terminated only by a written agreement
signed by the Bank and the Executive.  Upon such termination, the applicable
benefits under this Agreement shall be paid to the Executive in the form and at
the earliest possible time as specified in this Agreement and permitted under
Section 409A of the Code and any applicable subsequent authority.



Article 9
Miscellaneous


9.1
Binding Effect. This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators and transferees.



9.2
No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Executive the right to remain as an employee of the Bank, nor
does it interfere with the Bank's right to discharge the Executive. It also does
not require the Executive to remain an employee nor interfere with the
Executive's right to separate from service at any time.



9.3
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



9.4
Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld, under Section 409A of the Code and regulations thereunder, from the
benefits provided under this Agreement. The Executive acknowledges that the
Bank’s sole liability regarding taxes is to forward any amounts withheld to the
appropriate taxing authority(ies).



9.5
Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of Indiana, except to the extent preempted by the laws of the
United States of America.



9.6
Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive's life or other informal funding asset
is a general asset of the Bank to which the Executive and Beneficiary have no
preferred or secured claim.



9.7
Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.


11

--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan






9.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.



9.9
Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 




HomeFederal Bank
Attn: ___________
501 Washington Street
Columbus, IN 47201


 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.




IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.




EXECUTIVE:
BANK:
         
HOMEFEDERAL BANK
     
/s/ Mark T. Gorski
By
/s/ John K. Keach, Jr.
Mark T. Gorski
     
Title
President and CEO






12

--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan
BENEFICIARY DESIGNATION FORM


I, Mark T. Gorski , designate the following as Beneficiary under the Agreement:


Primary:
___________________________________________________________
 
___________________________________________________________
 
_____%
 
_____%
Contingent:
___________________________________________________________
 
___________________________________________________________
 
_____%
 
_____%

Notes:

·  
Please PRINT CLEARLY or TYPE the names of the beneficiaries.

·  
To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

·  
To name your estate as Beneficiary, please write “Estate of _[your name]_”.

·  
Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.



I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.




Name:
       
Signature:
 
Date:
             
Received by the Plan Administrator this ________ day of ___________________,
2___
   
By:
       
Title:
   









--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan
ELECTION FORM




I, ______Mark T. Gorski_______, elect the following methods for payment of death
benefits under Section 3.1 of this Agreement:




Initial
Form of Benefit
_____
Lump sum
_____
Installments over 60 months
_____
Installments over 120 months
_____
Installments over 180 months





During any applicable installment period, interest shall be credited as set
forth in Section 3.1.2.


I understand I may change this election by delivering a new written election
with the Plan Administrator, which shall be effective only upon receipt and
acknowledgment by the Plan Administrator prior to my death.




Name:
       
Signature:
 
Date:
             
Received by the Plan Administrator this ________ day of ___________________,
2___
   
By:
       
Title:
   





--------------------------------------------------------------------------------



HOMEFEDERAL BANK
Supplemental Executive Retirement Plan
BENEFICIARY DESIGNATION FORM


SCHEDULE A
HOMEFEDERAL BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT


MARK T. GORSKI





         
Pre-
   
Early
 
Change in
Retirement
   
Termination
Disability
Control
Lump Sum
   
Annual
Annual
Annual
Death
Date
Age
Benefit (1)
Benefit (2)
Benefit (1)
Benefit
06/30/2005
41
$    0
$       0
$19,570
$496,233
06/30/2006
42
$192
$3,792
$20,353
$496,233
06/30/2007
43
$793
$7,364
$21,167
$496,233
06/30/2008
44
$1,841
$10,728
$22,014
$496,233
06/30/2009
45
$3,375
$13,896
$22,894
$496,233
06/30/2010
46
$5,441
$16,881
$23,810
$496,233
06/30/2011
47
$6,739
$19,692
$24,762
$496,233
06/30/2012
48
$8,117
$22,340
$25,753
$496,233
06/30/2013
49
$9,579
$24,834
$26,783
$496,233
06/30/2014
50
$11,132
$27,183
$27,854
$496,233
06/30/2015
51
$12,781
$29,396
$28,968
$496,233
06/30/2016
52
$14,531
$31,480
$30,127
$496,233
06/30/2017
53
$16,389
$33,443
$31,332
$496,233
06/30/2018
54
$18,362
$35,292
$32,585
$496,233
06/30/2019
55
$20,457
$37,034
$33,889
$496,233
06/30/2020
56
$22,681
$38,674
$35,244
$496,233
06/30/2021
57
$25,042
$40,220
$36,654
$496,233
06/30/2022
58
$27,548
$41,675
$38,120
$496,233
06/30/2023
59
$30,209
$43,046
$39,645
$496,233
06/30/2024
60
$33,035
$44,337
$41,231
$496,233
06/30/2025
61
$36,034
$45,553
$42,880
$496,233
06/30/2026
62
$39,219
$46,699
$44,595
$496,233
06/30/2027
63
$42,600
$47,778
$46,379
$496,233
06/30/2028
64
$46,189
$48,794
$48,234
$496,233
06/04/2029
65
$50,000
$50,000
$50,000
$496,233






(1)  
Payments are made in 12 equal monthly installments for a period of 180 months
commencing within 60 days following Separation from Service. Refer to Section
2.2 for Early Termination and Section 2.4 for Change in Control.

(2)  
Payments are made in 12 equal monthly installments for a period of 180 months
commencing at Normal Retirement Age. Refer to Section 2.3 for Disability.


